PER CURIAM.
The State concedes that the defendant, convicted of robbery with a firearm, cannot be convicted of the separate crime of display of a firearm while committing that robbery. Hall v. State, 517 So.2d 678 (Fla. 1988) (defendant may not be punished twice for the single act of displaying a firearm or carrying a firearm while committing a robbery). No reversible error is shown by the other points raised on appeal. See Ross v. State, 474 So.2d 1170 (Fla.1985); Wilkerson v. State, 461 So.2d 1376 (Fla. 1st DCA 1985).
The conviction and sentence for robbery are affirmed; the conviction for display of a firearm is reversed.